Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	
Claims 2, and 5 are objected to because of the following informalities:  

Referring to claim 2, the claim recites “in which a user input property address”. Please amend to read user inputted. 

Referring to claim 5, Applicant failed to underline the amendments representing the new sub-headings (a. and b.) for the added limitations. Applicant is reminded to underline newly added subject matter in the amended claims in future responses. 

Appropriate correction is required.

Drawings

The drawings were received on August 31, 2021.  These drawings are not accepted.

	The received Drawings constitute new matter as there is no support for the submitted drawings in comparison to the original filed drawings on March 25, 2019. Applicant’s originally filed Drawings include 3 Figures, none of which are broken down or further developed in the most recently submitted of the Drawings. Therefore as the most recently submitted Drawings constitute new matter, the examiner is not entering the Drawings. Additionally Applicant is reminded that the Drawings filed on June 7, 2021 and April 22, 2021 were not entered as indicated in the Notices regarding non-compliant amendments mailed May 18, 2021 and August 6, 2021.
Specification

Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 



Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

With respect to the Abstract filed August 31, 2021, the examiner has considered the received Abstract. In addition to typographical errors and the length of the submitted amended abstract (i.e. greater than 150 words), the examiner determines that the Abstract includes new matter. For example the Abstract now includes information about how building codes for each jurisdiction and special district is collected and that this special district can be a coast commission or an Extra-Territorial Jurisdiction, neither of which is disclosed in the original filed Application and therefore constitutes new matter. Therefore the examiner is not entering the submitted Abstract.  Additionally Applicant is reminded that the Abstracts filed on June 7, 2021 and April 22, 2021 were not entered as indicated in the Notices regarding non-compliant amendments mailed May 18, 2021 and August 6, 2021.

The amendment filed August 31, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The examiner proceeds to discuss each of the submitted amendments in the order they were submitted by Applicant.  The added material which is not supported by the original disclosure is as follows: 

Applicant’s amendment to delete the paragraph on pages 3 and 4 and request to enter an amended paragraph will not be entered. Applicant amended paragraph is substantially broader than the requested deleted paragraphs that includes information regarding the storage of building code information in a Master Database referenced by distinct paragraphs. 

	Applicant’s request to amend the heading for Discussion of Known Art is a minor stylistic amendment and therefore the examiner enters this amendment. 

	Applicant’s amendment to delete the paragraph on page 4 (“The use of a third-party’s geocoding Application… sales taxing authority) and replace with a new paragraph will not be entered. Applicant amended paragraph is substantially broader as the amended paragraph includes a geocodinig API as compared to the requested deleted paragraph that refers to this API as a third-party geocoding API and additionally includes disclosure regarding how the user of a geospatial database to plot geographic latitude and longitude points with geometries representing places such as states, counties, cities, townships, and towns is known. 



	Applicant’s request to add the following paragraphs regarding discussion of the previously cited art of record of Budlong, Rodriguez, and Johnson will not be entered as it constitutes new matter. 

	Applicant’s request to add paragraphs on page 5 (“Prior artwork has focused on providing information in relation to zoning codes ….”) to page 6 (“…. Highlighting further the commonality of errorenous city names on United States Postal Service addresses”) will not be entered as it constitutes new matter. Applicant’s has incorporated additional disclosure regarding how the invention is differentiated from the prior art and additionally provides an example of such a situation where the invention can provide use that is not supported by the originally filed application.

	Applicant’s request to replace the paragraph on page 5 (“Building regulation has… occupancy of buildings”) with an amended paragraph are entered. Applicant amendments is a grammatical correction and therefore the examiner has entered the amendment. 

	 Applicant’s request to replace the paragraph on page 5 (“Today, building codes … building regulation) with an amended paragraph are not entered. Applicant’s amendment further embellishes how the vast majority communities have formally adopted building codes and a system for building regulation in particular through the issuance of building permits. 


Applicant’s request to replace the paragraph on pages 5 and 6 (“Given the thousands … municipality entirely.”) with an amended paragraph are not entered. Applicant’s amendment further narrows the postal street address to a United States Postal Service address and therefore constitutes new matter. 

Applicant’s request to replace the paragraph on page 6 (“The present invention … property is located”) with an amended paragraph are not entered. Applicant’s amendment changes the task solved from identifying the appropriate government authority that adopts and enforces local building code, issues building permits, and dictates the specific adopted building code to identifying the appropriate government authority that adopts and enforces the local building code, issues building permits in addition to what the specific adopted building codes are. Additionally Applicant’s amendment further narrows the invention’s use to determining in which municipality a real property is located rather than where a real property is located.  

Applicant’s request to replace the paragraph on page 6 (“This invention allows … comprehensive report”) with an amended paragraph are entered. Applicant’s amendment is supported by the originally filed specification. 

Applicant’s request to replace the paragraph on pages 6 and 7 (“This invention will… jurisdiction is solved”) with an amended paragraph are not entered. Applicant has narrowed the 

Applicant’s request to replace the paragraph on page 7 (“This invention includes… geometric boundaries”) with an amended paragraph are not entered. Applicant has broadened the specification to include that the provided street address is geocoded or geo-positionally defined by geographical latitude and longitude coordinates rather than just geo-positionally defined in addition to narrowing to what each address can fall into.

Applicant’s request to replace the paragraph on page 7 (“Utilizing a point-in-polygon… census FIPS) with an amended paragraph are not entered. Applicant has broadened the specification to include that the provided street address is geocoded or geo-positionally defined by geographical latitude and longitude coordinates rather than just geo-positionally defined in addition to narrowing to what each address can fall into.

Applicant’s request to replace the paragraph on page 7 (“This invention includes… geometric boundaries”) with an amended paragraph are not entered. Applicant has broadened the specification to not include how the relative jurisdictions, based on the provided street address, are correlated with their unique census FIPS.

Applicant’s request to replace the paragraph on page 8 (“Based on locational logic… to the user”) with an amended paragraph are not entered. Applicant has further defined that in addition to the locational logic, the legal status and municipal deference are considered in the correlation of geographic identification to determine appropriate building codes rather than just using each FIPS code, which constitutes new matter. 

Applicant’s request to add a new paragraph on page 9 of submitted Specification is not entered. The requested paragraph discusses the traditional method of determining building codes and the building permit authority, which was not included in the originally filed specification.

Applicant’s request to delete the paragraphs on page 8 that referenced the originally filed Drawings is not entered. The examiner notes that these Drawings are the originally filed Drawings that are supported by the originally filed Specification and are the only copy of Drawings that have been entered.

Applicant’s request to add paragraphs regarding the submitted Drawings are not entered. The examiner notes that these Drawings were not entered as discussed above as they constitute new matter.

Applicant’s request to replace the paragraph on page 8 (“Based on locational logic… to the user”) with an amended paragraph are not entered. Applicant has further defined that in addition to the locational logic, the legal status and municipal deference are considered in the correlation of geographic identification to determine appropriate building codes rather than just using each FIPS code, which constitutes new matter. 



Applicant’s request to replace the paragraph on page 9 (“The utility patent ….hardware processor.”) with an amended paragraph are not entered. Applicant has rewritten the paragraph however has removed the details regarding what the system includes (user input/output interface, tangible storage medium, and a hardware processor). This is the only disclosure in the originally filed specification that details what the system includes.

Applicant’s request to delete the paragraph on pages 9-10 (“Figure 1 … building codes are.”)  that referenced the originally filed Drawings is not entered. The examiner notes that these Drawings are the originally filed Drawings that are supported by the originally filed Specification and are the only copy of Drawings that have been entered.

Applicant’s request to add paragraphs (see page 14-19 of the Specification filed 8/31/2021) regarding the submitted Drawings, and further embellishment of the problems solved are not entered. The examiner notes that these Drawings were not entered as discussed above as they constitute new matter and the disclosure regarding the particular problems solved is not supported by the originally filed specification and therefore also constitutes new matter .

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably 

While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03)

Referring to claim 1, the claim recites

	b. gathering data related to building codes and the authority to issue building permits for jurisdictions from a plurality of municipal governments 

	e. creating an output comprising a report and API.

Regarding b. the relevant portion of the Specification is page 2 lines 9-12. This disclosure states that the information is obtained from each municipalities not a plurality of municipal governments. 

 Regarding e. the relevant portions of the Specification are page 6 lines 18-21 and page 7 lines 8-10.  The examiner notes that a report is created comprising building codes however no API is created. Additionally the API is a specific type of API that is used for the conversion of an address to geographic coordinates. 

Referring to claim 2, the claim recites:

	b. a multipolygon is defined as a collection of polygons that do not intersect

	d. the segments of a polygonal circuit or multipolygon are called its edges or sides and the points where the two edges meet are the polygon's vertices, where 

e. each polygon or multipolygon may be contained within another polygon or multipolygon, where 

f. the points lying on the edges of a polygon or multipolygon are considered to be inside the polygon

Regarding step b, there is no disclosure regarding this definition of a multipolygon in the originally filed specification. Regarding d, e, and f, there is no disclosure with respect to these steps and multipolygon. Additionally regarding step f it would appear that the points lying on the edges of a multipolygon would be considered inside the multipolygon not a polygon 

Referring to claim 6, the claim recites:

b. determining, through a logic loop based on legal status and municipal deference, which of the municipal jurisdictions has ultimate control over the adoption and enforcement of building codes and the authority to issue building permits.

The relevant portions of the specification regarding this limitation is on page 9 lines 3-12. The logic loop is based on the size of potential polygons going from smallest to largest not based on the legal status or municipal deference. 

As the courts have made clear, the first paragraph 35 U.S.C §112 contains a written description requirement that is separate and distinctive from the enablement requirement.  See Ariad, 598 F.3d at 1340 (Fed. Cir. 2010).  

As the Federal Circuit has stated in Ariad: 

a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Id. at 1349 (emphasis added). While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification necessary details as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1, 
The claim recites the limitation "gathering  third-party geocoding application programming interface (API) which converts a provided street address into geographic latitude and longitude coordinates. It is unclear to the examiner whether the invention is gathering an API or is using an API for converting a street address. The examiner is interpreting that the invention is using an API to convert a street address.
Additionally, Claim 1 recites the limitations “gathering geometries from the United States Census Bureau Topographically Integrated Geographic Encoding and Referencing product where; the geometry vector data that represent all legal and statistical geographic areas with the United States where;” in line 12.  There is insufficient antecedent basis for this limitation in the claim. Additionally it is unclear whether applicant is incorporating one of the TIGER products or all of them. (See Specification (dated January 5, 2021) page 9 lines 18-20). The examiner is interpreting that there is one product for examination purposes. 
Referring to claim 2, the claim recites:
The method of claim 1 in which a user input the property address is geocoded into a coordinate pair and plotted by way of a point-in-polygon algorithm that determines which polygon or multipolygon contains said-point a. a polygon is defined as a plane two-dimensional figure that is described by a finite number of straight-line segments connected to form a closed polygonal chain, b. a multipolygon is defined as a.collection of polygons that do not intersect; c. a coordinate pair is a pair of numeric values representing a given point's latitude and longitude values; d. the segments of a polygonal circuit or multipolygon are called its edges or sides and the points where the two edges meet are the polygon's vertices, where; e. each polygon or multipolygon may be contained within another polygon or multipolygon where; f. the points lying on the edges of the a polygon or multipolygon are considered to be inside the polygon. 
Applicant has not properly introduced a point they only introduce a point in polygon algorithm. It is unclear regarding a polygon, a multipolygon, and a coordinate pair are distinct from the previously introduced polygon, multipolygon, and coordinate pair. Applicant has not property introduced the two edges, the examiner recommends to remove “the” preceding “two edges”.
Referring to claim 3, 
The claim recites “where the collection of polygons and multipolygons represent municipal jurisdictions that comprise state jurisdictions, county jurisdictions, county subdivision jurisdictions, city or place jurisdictions, and special district and/or extra-territorial iurisdictions.” There is a lack of antecedent basis for this limitation. 
Referring to claim 5, 
The claim recites “where a collection of polygons and/or multipolygons that contain the coordinate pair are ascertained utilizing a geospatial database”. It is unclear to the examiner whether the geospatial database used is the same as the geospatial database of claim 1. Additionally the claim recites “ each polygon or multipolygon is representative of state, county, township, city, etc. jurisdictions,”. It is unclear to the examiner what other jurisdictions are encompassed by etc. 
Referring to claim 7, 
 	The claim recites “The method of claims 2, 5, and 6”. It is unclear to the examiner whether applicant means that claim is dependent of claim 6, which is dependent of claim 5, which is dependent of claim 2 or if claim 7 can be alternatively limiting of claims 2, 5 and 6 rather than just claim 6. Additionally, the claim recites “the municipal jurisdiction having authority”. There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Referring to claim 7, the claim recites “The method of claims 2, 5, and 6”. Dependent claims are to be in the alternative for example claims 2, 5, or 6,  

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-7 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-7 recite a method and therefore fall into a statutory category.
	
Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method for associating jurisdictions with the applicable building code(s) for identifying the applicable building codes for one or more jurisdictions having authority, which under its broadest reasonable interpretation, covers concepts for performing mental processes. 

In the present case concepts performed in the human mind including an observation, evaluation, judgment or opinion based on the obtained information (i.e. associating the jurisdictions with the appropriate building codes for identifying the applicable building codes for one or more jurisdictions having authority). The abstract idea portion of the claims is as follows: 
A computerized method of compiling [a database] of governmental jurisdictions and their appropriate building codes that will determine any and all jurisidictions that a real property address identified by a United States Postal Service address is located within so that the jurisdiction having authority and control over the adoption, governing, and enforcement of building codes and the issuance of building permits comprising the steps of: a. importing geographical information system spatial data into [a geospatial database] comprising polygons and multipolygons that represent municipal jurisdictional boundaries; b. gathering data related to building codes and the authority to issue building permits for jurisdictions from a plurality of municipal governments; c. correlating said jurisdictions with said building codes and said authorities to issue building permits d. retrieving data comprising building codes and authority to issue building permits for one or more jurisdictions; and e. creating an output comprising a report and [API] where the portions unbracketed recite the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by mental processes (including an observation, evaluation, judgment or opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method for  method for associating jurisdictions with the appropriate building codes for identifying the applicable building codes for one or more jurisdictions having authority, which under its broadest reasonable interpretation, covers concepts that can be performed in the human mind. 
The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: receiving information: a. importing geographical information system spatial data into [a geospatial database] comprising polygons and multipolygons that represent municipal jurisdictional boundaries; b. gathering data related to building codes and the authority to issue building permits for jurisdictions from a plurality of municipal governments; d. retrieving data comprising building codes and authority to issue building permits for one or more jurisdictions; and processing information: c. correlating said jurisdictions with said building codes and said authorities to issue building permits; and e. creating an output comprising a report and [API]
Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A database (page 8 lines 1-4)
A geospatial database (See page 4 lines 9-12)
An API (See page 4 lines 6-7)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-7 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-7 are also non-statutory subject matter.
Dependent claim 2 further limits the abstract idea by generally linking the abstract idea to the field of use in which a user input property address is geocoded into a coordinate pair and plotted way of a point-in-polygon algorithm that determines which polygon or multipolygon contains said point, where: a. a polygon is defined as plane two-dimensional figure that is described by a finite number of straight-line segments connected to form a closed polygonal chain, b. a multipolygon is defined as a collection of polygons that do not intersect; c. a coordinate pair is a pair of numeric values representing a given point;s latitude and longitude values d. the segments of a polygonal circuit or multipolygon are called its edges or sides and the points where the two edges meet are the polygon's vertices, where e. each polygon or multipolygon may be contained within another polygon or multipolygon, where f. the points lying on the edges of a polygon or multipolygon are considered to be inside the polygon and does not add significantly more to the abstract idea. Therefore dependent claim 2 is also non-statutory subject matter.
Dependent claim 3 further limit the abstract idea by generally linking the abstract idea to the field of use where the collection of polygons and multipolygons represent municipal jurisdictions that comprise state jurisdictions, county jurisdictions, county subdivision jurisdictions, city or place jurisdictions, and special district and/or extra-territorial jurisdictions and does not add significantly more to the abstract idea. Therefore dependent claim 3 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea by introducing the limitation compiling and maintaining building code information and authority to issue building permits for each municipality whose legal boundaries are represented by the polygons and multipolygons within the geospatial database. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claim 4 is also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea by generally linking the abstract idea to the field of use where a collection of polygons and/or multipolygons that contain the coordinate pair are ascertained utilizing a geospatial database where; a. each polygon or multipolygon is representative of state, county, township, city, etc. jurisdictions, where; b. each polygon or multipolygon contains metadata that includes a unique geographic identifier  and does not add significantly more to the abstract idea. Therefore dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea by introducing the limitation, correlates the collection of polygons or multipolygons representative of municipal jurisdictions to a master database by way of the unique geographic identifier contained in the metadata of each polygon or multipolygon where; a. the master database utilizes logic to run queries that identifies which of the said municipal jurisdictions have or do not have building codes or authority to issue building permits; b, determining, through a logic loop based on legal status and municipal deference, which of the municipal deference, which of the municipal jurisdictions has ultimate control over the adoption and enforcement of building codes and the authority to issue building permits. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea by introducing the limitation, the municipal jurisdiction having authority to adopt and enforce building codes is determined, the building code and jurisdictional data outputs are displayed and does not add significantly more to the abstract idea. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 7 is also non-statutory subject matter.
In conclusion, the claims are directed to the abstract idea of performing concepts performed in the human mind (associating jurisdictions with applicable building codes) it falls under the Mental Processes (including an observation, evaluation, judgment or opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Budlong (US 20150332419) in view of Bolognese et al. (US 20180191843).

             Referring to claim 1,

The claim recites in pertinent part “A computerized method of compiling a database of governmental jurisdictions and their appropriate building codes that will determine any and all jurisdictions that a real property address identified by a United States Postal Service address is located within so that the jurisdiction having authority and control over the adoption, governing, and enforcement of building codes and the issuance of building permits comprising the steps of:” where the bolded portion recite the intended use of the method (i.e. determining all jurisdictions having authority and control over …) and therefore holds little patentable weight. 
Budlong, which is directed to a computer implemented application to provide automated answers to zoning and real estate development questions through module representing the rules, property and process and accounting for user perspective through transforming and translating real estate data, spatial data, and municipal development codes, policy and zoning rules into useable data enabling search, calculations, comparisons and visual display, discloses
A computerized method of compiling a database of governmental jurisdictions and their appropriate building codes that will determine any and all jurisidictions that a real property address identified by a United States Postal Service address is located within so that the jurisdiction having authority and control over the adoption, governing, and enforcement of building codes and the issuance of building permits comprising the steps of: (Budlong abstract disclosing the invention is directed to a computer implemented application to provide automated answers to zoning and real estate development questions through module representing the rules, property and process and accounting for user perspective through transforming and translating real estate data, spatial data, and municipal development codes, policy and zoning rules into useable data enabling search, calculations, comparisons and visual display. Budlong paragraph 13 discloses features include visual guideposts to find look up functions using user need, use, size, building codes, addresses and other criteria; reverse direction of information retrieval; and the creation and measurement of a zoning code's flexibility or ease of obtaining conditional use permits, and/or variances. Figure 18 illustrate a screen shot of a user entered address in a GIS technology. Budlong paragraph 235 disclosing Figure 18 presents a pseudo screenshot using GIS technology wherein a user has been prompted to enter an address and wherein a user has received a “details” hyperlink to view further information regarding the entered address. Budlong paragraph 250 disclosing the invention uses spatial data which allows for the association of data on a latitude and longitude basis.)
a. importing geographical information system spatial data into a geospatial database comprising polygons that represent municipal jurisdictional boundaries; (Budlong paragraph 236 teaching Such additional details include content from a screenshot using GIS technology. The available “details” provide extensive content culled from a database such as GIS. database. Such details include allowed uses and other data elements. The GIS provides layers used to create unique interactive maps with zoning ordinance data and related data embedded. GIS maps manipulated with database data show percentages by use (residential, commercial, mixed, industrial public) by block, specified neighborhood or radius from a specified location.  The structured database, 4, combines spatial data, zoning controls in the form of structured data, environmental data, transportation, neighborhood, property data, historic and economic. In the element for logic, 5, the rules relevant to the subject of zoning and land-use development controls comprise compatibility, calculations, property characteristics and spatial data are handled. 250 The structured database, 4, stores structured spatial data, 40, and non-spatial data, 41. The invention uses spatial data which allows for the association of data on a latitude and longitude basis. While the current format is known as geographical information system (GIS), the invention is able to adapt.  Budlong Figure 29 in conjunction with Budlong paragraph 253 The spatial data for zoning,109, creates polygons for geo-spatial locations but this level can't specify the levels of regulation at a defined parcel. This is why spatial data for lots and parcels, 110, is incorporated. The spatial data for boundaries, 111, allows for blocks of search by a geo-spatial defined area or areas such as zip code, city boundary and/or neighborhood boundaries. See also Budlong Figure 30 A.)
b. gathering data related to building codes and the authority to issue building permits for jurisdictions from a plurality of municipal governments;  ( Budlong paragraph 13 discloses features include visual guideposts to find look up functions using user need, use, size, building codes, addresses and other criteria; reverse direction of information retrieval; and the creation and measurement of a zoning code's flexibility or ease of obtaining conditional use permits, and/or variances. Budlong paragraph 454 disclosing Combining the zoning ordinance data with other related data including carbon trade requirements, a building code issue, whether generated through automation or input by user can deliver a more robust and complete picture of a property's liability as it relates to some government controls. Budlong paragraph 457 discloses that multiple agency and/or department data sets are fused with segmenting the zoning ordinance data into a database to allow for a user to understand the layers of regulation applicable to the parcel or parcels. When displayed on an electronic map, color coded options can be added to make distinctions about the districts readily visible. The user is able to identify a property and/or location with a zoning district or districts and additional property information. Budlong paragraph 458 discloses when using the interface associated with the database, the user is able to retrieve information about a zoning district as associated with parcels within the district. This replaces the need to associate the layers of regulations in addition to the zoning ordinance for simple search and retrieval needs. It provides for a self-service tool useful to government departments, private planners, real estate professionals, economic developers Budlong paragraph 472 discloses Example H, a prospective homebuyer wants to understand the location of the home and thinks it is wise to check for zoning and/or land-use development controls to see if the area is uniformly regulated by zoning and/or land use development controls. The applications saves the user from having to go to multiple agency websites to look up the same location to see which regulations apply to the property and its location within, or not, the city boundary.)
c. correlating said jurisdictions with said building codes and said authorities to issue building permits (Budlong paragraph 254 disclosing FIG. 30A provides greater detail as to the types of data spatial, 40, nonspatial, 41, and the logic, 5, used in the invention. Spatial data,40, forms the association of a property's location with land-use controls which are often set up geographically. The non-spatial data, 41, provides contextual data regarding the land-use controls and the property. The logic, 5, handles hierarchy and compatibility type of logic using rules associated with property characteristics, 121, and GIS spatial data structuring, 122. Hierarchy, 113, has to do with the situation arising from multiple layers of regulations on a parcel and knowing which layer is valid for which zoning control and is further explained on FIG. 30D. The compatibility logic, 116, has to do with the nature of zoning and land-use development in terms of how permissions and limits are expressed and is further explained on FIG. 30B. Budlong paragraph 258 disclosing FIG. 31 is a return of a data output with the electronic map displaying capabilities of associating a zoning control and/or descriptor with a location or locations automatically. Budlong paragraph 286 disclosing Embodiments of the disclosed invention include methods of segregating data. Embodiments of the invention include data mining and information retrieval within the typical labyrinth of zoning regulations and optionally pairs it with data providers like Geographic Information System (GIS), considered a public record source, to identify a property's zoning code (s) and retrieve criteria to assist in ascertaining if the property meets conformity standards. The availability of GIS allows for the creation of “Interactive Zoning Maps” which combine the zoning code abbreviation and/or description and/or rules and/or other available property specific information. Users can click upon a zoning map label or parcel outline to obtain information. Budlong paragraph 454 disclosing combining the zoning ordinance data with other related data including carbon trade requirements, a building code issue, whether generated through automation or input by user can deliver a more robust and complete picture of a property's liability as it relates to some government controls.)
d. retrieving data comprising building codes and authority to issue building permits for one or more jurisdictions; and  (Budlong paragraph 454 disclosing combining the zoning ordinance data with other related data including carbon trade requirements, a building code issue, whether generated through automation or input by user can deliver a more robust and complete picture of a property's liability as it relates to some government controls.  Budlong paragraph 457 discloses that multiple agency and/or department data sets are fused with segmenting the zoning ordinance data into a database to allow for a user to understand the layers of regulation applicable to the parcel or parcels. When displayed on an electronic map, color coded options can be added to make distinctions about the districts readily visible. The user is able to identify a property and/or location with a zoning district or districts and additional property information. Budlong paragraph 458 discloses when using the interface associated with the database, the user is able to retrieve information about a zoning district as associated with parcels within the district. This replaces the need to associate the layers of regulations in addition to the zoning ordinance for simple search and retrieval needs. It provides for a self-service tool useful to government departments, private planners, real estate professionals, economic developers Budlong paragraph 472 discloses Example H, a prospective homebuyer wants to understand the location of the home and thinks it is wise to check for zoning and/or land-use development controls to see if the area is uniformly regulated by zoning and/or land use development controls. The applications saves the user from having to go to multiple agency websites to look up the same location to see which regulations apply to the property and its location within, or not, the city boundary.)
e. creating an output comprising a report and API. (Budlong paragraph 245 Referring to FIG. 25 shows a simplistic view of the invention allowing for self-service, computer implemented search, 1, through an application that consists of several parts. The structured database, 4, combines spatial data, zoning controls in the form of structured data, environmental data, transportation, neighborhood, property data, historic and economic. In the element for logic, 5, the rules relevant to the subject of zoning and land-use development controls comprise compatibility, calculations, property characteristics and spatial data are handled. Answers, 3, return results in several formats comprising reports, score, application programming interface, maps, data and inquiry.)
Budlong does disclose the use of spatial data in the application (Budlong paragraph 253 disclosing while the structuring of the zoning ordinance and land-use development rules create a self-contained search and retrieval with organization of the data, the spatial data creates an association of that data with a location with varying levels of granularity. The spatial data for zoning creates polygons for geo-spatial locations but this level can't specify the levels of regulation at a defined parcel. This is why spatial data for lots and parcels is incorporated. The spatial data for boundaries, allows for blocks of search by a geo-spatial defined area or areas such as zip code, city boundary and/or neighborhood boundaries)

However Budlong does not explicitly disclose importing geographical information system spatial data into a geospatial database comprising multipolygons that represent municipal jurisdictional boundaries;

However Bolognese, which is directed to the geo-enrichment of data based on shapes, teaches:

importing geographical information system spatial data into a geospatial database comprising multipolygons that represent municipal jurisdictional boundaries;  (Bolognese paragraph 3 teaching the program may further generate a spatial data table comprising the set of location data and the shapes associated with the set of location data. The set of location data may include a first location attribute and a second location attribute. The associating may include associating, for each location data in the set of location data, a shape in the plurality of shapes with the first attribute of the location data. Bolognese paragraph 32 teaching the geo-enriching system manages shape data associated with geographical regions, such as countries, states, counties, cities, etc. In some embodiments, the geo-enriching system geo-enriches the location data by determining the shapes in the shape data associated with the location data and then generating a spatial data table that includes the location data and references to the shapes associated with the location data. Bolognese paragraph 36 teaching geo-enriched data storage 145 is configured to store data that has been geo-enriched by geo-enriching system 125. Shapes storage 150 is configured to store definitions of shapes. Storages 145 and 150 may each be a relational database or a non-relational database managed by a database management system (DBMS) application (not shown) that operates on geo-enriching system 125. In some embodiments, storages 145 and 150 are implemented in a single physical storage while, in other embodiments, storages 145 and 150 may be implemented across several physical storages. While FIG. 1 shows storages 145 and 150 as external to geo-enriching system 125, one of ordinary skill in the art will appreciated that storages 145 and/or 150 may be included in geo-enriching system 125 in some embodiment. Bolognese paragraph 41 teaching in some embodiments, geo-enrichment manager 130 may determine a point in a shape associated with a geographical region for the Reference Point attribute. For instance, geo-enrichment manager 130 can determine whether the spatial data defining the shape associated with the geographical region is a polygon or a multipolygon (e.g., a set of polygons). If the shape is a polygon, geo-enrichment manager 130 determines a centroid of the polygon and then determines whether the centroid is within the polygon. If so, geo-enrichment manager 130 determines the centroid as the point in the shape for the Reference Point attribute. Otherwise, geo-enrichment manager 130 selects a random point in the polygon as the point in the shape for the Reference Point attribute. If the shape is a multipolygon, geo-enrichment manager 130 selects the polygon in the multipolygon having the largest area. Next, geo-enrichment manager 130 determines a centroid of the selected polygon and then determines whether the centroid is within the selected polygon.)

One of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention in Budlong, which discloses using spatial data, with Bolognese, as Bolognese further develops the different shapes this spatial data can comprise such as multipolygons. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Budlong in view of and Bolognese to incorporate importing geographical information system spatial data into a geospatial database comprising multipolygons that represent municipal jurisdictional boundaries with the motivation of  associating the location data with the shape associated with the set of location data (Bolognese paragraph 3). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Budlong (US 20150332419) in view of Bolognese et al. (US 20180191843) and Johnson et al. (US 20020052792).

  Referring to claim 2, 

The claim recites 

“in which a user input property address is geocoded into a coordinate pair and plotted by way of a point-in-polygon algorithm that determines which polygon or multipolygon contains said point, where: a. a polygon is defined as plane two-dimensional figure that is described by a finite number of straight-line segments connected to form a closed polygonal chain, b. a multipolygon is defined as a collection of polygons that do not intersect;  c. a coordinate pair is a pair of numeric values representing a given point’s latitude and longitude values d. the segments of a polygonal circuit or multipolygon are called its edges or sides and the points where the two edges meet are the polygon's vertices, where e. each polygon or multipolygon may be contained within another polygon or multipolygon, where  f. the points lying on the edges of a polygon or multipolygon are considered to be inside the polygon.”
 
The examiner notes that the limitations are not positively recited and therefore hold little patentable weight as they are not active steps of the method. Therefore for claim interpretation purposes the examiner is interpreting the cited art needs to disclose a user input property address, polygon(s), a multipolygon, a coordinate pairs, segments of a polygonal circuit or multupolygon, and points lying on the edges of a polygon or multipolygon. The examiner provided additional subject matter directed to the subject matter that is not positively recited to facilitate prosecution. 

Budlong further discloses

in which a user input property address (Budlong paragraph 465 Example A, a prospective buyer is interested in a property and wants to know the zoning using a mobile device. The invention includes a map to use for search which allows the user to either get geo-located or use the menu to enter an address and/or property identification number from the assessor to locate the property.)

Budlong does not disclose b. a multipolygon is defined as a collection of polygons that do not intersect;

However Bolognese further teaches b. a multipolygon is defined as a collection of polygons that do not intersect; (Bolognese paragraph 32 teaching the base maps may provide graphical location, place, and satellite images that may be shown in applications and web pages. Overlay images may be placed in superposition with base maps with varying levels of opacity or transparency to show geographical areas such as individual states, provinces, counties, cities, postal codes, municipal districts, or any other geographical areas with definable boundaries that may be expressed as polygon outlines or other shape representations. Bolognese paragraph 41 teaching the geo-enrichment manager may determine a point in a shape associated with a geographical region for the Reference Point attribute. For instance, geo-enrichment manager can determine whether the spatial data defining the shape associated with the geographical region is a polygon or a multipolygon (e.g., a set of polygons). If the shape is a polygon, geo-enrichment manager determines a centroid of the polygon and then determines whether the centroid is within the polygon. If so, geo-enrichment manager determines the centroid as the point in the shape for the Reference Point attribute. Otherwise, geo-enrichment manager selects a random point in the polygon as the point in the shape for the Reference Point attribute. If the shape is a multipolygon, geo-enrichment manager selects the polygon in the multipolygon having the largest area. Next, geo-enrichment manager determines a centroid of the selected polygon and then determines whether the centroid is within the selected polygon. If so, geo-enrichment manager determines the centroid of the selected polygon as the point in the shape for the Reference Point attribute. Otherwise, geo-enrichment manager 130 selects a random point in the selected polygon as the point in the shape for the Reference Point attribute.)

             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Budlong in view of Bolognese to incorporate b. a multipolygon is defined as a collection of polygons that do not intersect with the motivation of  associating the location data with the shape associated with the set of location data (Bolognese paragraph 3) and to incorporate a variety of shapes incorporated in spatial data.  Bolognese paragraph 32)

Budlong in view of Bolognese does not disclose is geocoded into a coordinate pair and plotted way of a point-in-polygon algorithm that determines which polygon or multipolygon contains said point, where: a. a polygon is defined as plane two-dimensional figure that is described by a finite number of straight-line segments connected to form a closed polygonal chain, c. a coordinate pair is a pair of numeric values representing a given point’s latitude and longitude values d. the segments of a polygonal circuit or multipolygon are called its edges or sides and the points where the two edges meet are the polygon's vertices, where e. each polygon or multipolygon may be contained within another polygon or multipolygon, where f. the points lying on the edges of a polygon or multipolygon are considered to be inside the polygon.

However, Johnson which is directed to the determination of applicable taxes and exemption is all taxing jurisdictions teaches, 

 is geocoded into a coordinate pair and plotted way of a point-in-polygon algorithm that determines which polygon or multipolygon contains said point, where (Johnson paragraph 40 teaches All physical locations on Earth, including taxing jurisdictions and locations therein represented by postal addresses, may be geopositionally defined by latitude and longitude coordinates. Using GPS technology, where mapped boundaries are not used or cannot be relied upon to determine sales tax rates, a taxing jurisdiction's boundaries can be accurately discerned by an individual equipped with a GPS receiver that reads out the coordinates at each point traversed along a walked or driven path. In this way, essentially the exact latitude and longitude coordinates can be determined for postal addresses located near several municipal boundaries. Any commercially available GPS receiver having the capability to provide the degree of geopositioning resolution necessary to achieve the objectives of the present invention may be used to practice the present invention. If it is, the system adds stored latitude and longitude coordinates to the address P.sub.F, which coordinates are symbolically illustrated as placing the address within a taxing jurisdiction circumscribed by a plurality of boundary points A, B, C, D, E, F, G and H. More specifically, the database places the latitude and longitude coordinates of the flagged address P.sub.F into a point-in-polygon logic routine whereby, if the address's coordinates fall within coordinates defining a certain taxing jurisdiction, then the purchase is taxed at that jurisdiction's tax rate, and any appropriate state tax rate.)

: a. a polygon is defined as plane two-dimensional figure that is described by a finite number of straight-line segments connected to form a closed polygonal chain, ( Johnson paragraph 26 teaching the configuration of graphic boundary segments and textural attribute assignments makes automated search of a digital spatial database possible. When a tax record with matching address values is found, the APN in the attribute table's index field is used to access the graphic database (all the parcel boundary segments) to find all boundary segments with this matching geocode. The XY coordinates of the vertexes of these boundary segments are used to find all other boundaries within a prescribed search radius of the matching parcel polygon. All these boundary segments are then displayed on the computer screen to form the parcel-level map. By placing the cursor in another parcel polygon, a spatial analysis function (point-in-polygon) determines the set of boundaries in which it is located and its APN geocode. This value, in turn, is used to access the tax record database, find the record with the matching APN number in its index field and display the attributes contained in this record on the computer screen.)

c. a coordinate pair is a pair of numeric values representing a given point’s latitude and longitude values (Johnson paragraph 40 teaches All physical locations on Earth, including taxing jurisdictions and locations therein represented by postal addresses, may be geopositionally defined by latitude and longitude coordinates. Using GPS technology, where mapped boundaries are not used or cannot be relied upon to determine sales tax rates, a taxing jurisdiction's boundaries can be accurately discerned by an individual equipped with a GPS receiver that reads out the coordinates at each point traversed along a walked or driven path. In this way, essentially the exact latitude and longitude coordinates can be determined for postal addresses located near several municipal boundaries. Any commercially available GPS receiver having the capability to provide the degree of geopositioning resolution necessary to achieve the objectives of the present invention may be used to practice the present invention)

 d. the segments of a polygonal circuit or multipolygon are called its edges or sides and the points where the two edges meet are the polygon's vertices, where (Johnson paragraph 26 teaching the configuration of graphic boundary segments and textural attribute assignments makes automated search of a digital spatial database possible. When a tax record with matching address values is found, the APN in the attribute table's index field is used to access the graphic database (all the parcel boundary segments) to find all boundary segments with this matching geocode. The XY coordinates of the vertexes of these boundary segments are used to find all other boundaries within a prescribed search radius of the matching parcel polygon. All these boundary segments are then displayed on the computer screen to form the parcel-level map. By placing the cursor in another parcel polygon, a spatial analysis function (point-in-polygon) determines the set of boundaries in which it is located and its APN geocode. This value, in turn, is used to access the tax record database, find the record with the matching APN number in its index field and display the attributes contained in this record on the computer screen.)

e. each polygon or multipolygon may be contained within another polygon or multipolygon, where (Johnson paragraph 94 teaching upon arrival of the purchase information at master database  the system according invention uses reader technology,  to identify the state in which the physical address is located and to flag the address if it contains a ZIP related postal code that contains two or more taxing jurisdictions maintaining different sales tax rates. the system checks the flagged address, PF, to determine whether its postal code is contained in the master database. If it is, the system adds stored latitude and longitude coordinates to the address PF, which coordinates are symbolically illustrated as placing the address within a taxing jurisdiction circumscribed by a plurality of boundary points A, B, C, D, E, F, G and H. More specifically, the database places the latitude and longitude coordinates of the flagged address PF into a point-in-polygon logic routine whereby, if the address's coordinates fall within coordinates defining a certain taxing jurisdiction, then the purchase is taxed at that jurisdiction's tax rate, and any appropriate state tax rate.)

f. the points lying on the edges of a polygon or multipolygon are considered to be inside the polygon (Johnson paragraph 97 teaching FIG. 13 presents a flow chart illustrating the process of displaying geographic data in accordance with the disclosed embodiments. At the start of the process, the system obtains a set of polygons that define a set of geographic regions, wherein each polygon comprises line segments that define a border of the polygon and wherein each line segment is defined by coordinates for two endpoints of the line segment. Next, the system projects rays from the endpoints of the line segments that comprise the set of polygons onto a reference line, wherein the rays are projected in a direction orthogonal to the reference line to form intersection points with the reference line. If it is, the system adds stored latitude and longitude coordinates to the address P.sub.F, which coordinates are symbolically illustrated as placing the address within a taxing jurisdiction circumscribed by a plurality of boundary points A, B, C, D, E, F, G and H. )

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention in Budlong, which discloses receiving data sets from multiple agencies and/or departments to determine applicable regulations with an address, with Johnson, as Johnson further elaborates how to identify the boundaries of a jurisdiction using commercially available mapping software data. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Budlong in view of Bolognese and Johnson to incorporate is geocoded into a coordinate pair and plotted way of a point-in-polygon algorithm that determines which polygon or multipolygon contains said point, where: a. a polygon is defined as plane two-dimensional figure that is described by a finite number of straight-line segments connected to form a closed polygonal chain, c. a coordinate pair is a pair of numeric values representing a given point’s latitude and longitude values d. the segments of a polygonal circuit or multipolygon are called its edges or sides and the points where the two edges meet are the polygon's vertices, where e. each polygon or multipolygon may be contained within another polygon or multipolygon, where f. the points lying on the edges of a polygon or multipolygon are considered to be inside the polygon with the motivation of incorporating a point-in-polygon algorithm to assist in identifying which jurisdictional boundaries a given address lies.  (Johnson paragraph 40)

Referring to claim 3,
Johnson further teaches where the collection of polygons represent municipal jurisdictions that comprise state jurisdictions, county jurisdictions, county subdivision jurisdictions, city or place jurisdictions, and special district and/or extra-territorial jurisdictions (Johnson paragraph 79 teaches some taxing jurisdictions are consistent with postal boundaries on county, city, township, and borough levels. Johnson paragraph 98 teaching the invention may employ commercially available census information to identify unique taxing jurisdictions. In the United States, each physical postal address resides within a particular state and county. Furthermore, each address falls within a smaller subdivision of a county, such as a city, township, borough or parish. Johnson paragraph 94 teaching upon arrival of the purchase information at master database  the system according invention uses reader technology,  to identify the state in which the physical address is located and to flag the address if it contains a ZIP related postal code that contains two or more taxing jurisdictions maintaining different sales tax rates. The system checks the flagged address, PF, to determine whether its postal code is contained in the master database. If it is, the system adds stored latitude and longitude coordinates to the address PF, which coordinates are symbolically illustrated as placing the address within a taxing jurisdiction circumscribed by a plurality of boundary points A, B, C, D, E, F, G and H. More specifically, the database places the latitude and longitude coordinates of the flagged address PF into a point-in-polygon logic routine whereby, if the address's coordinates fall within coordinates defining a certain taxing jurisdiction, then the purchase is taxed at that jurisdiction's tax rate, and any appropriate state tax rate.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Budlong in view of Johnson to incorporate where the collection of polygons represent municipal jurisdictions that comprise state jurisdictions, county jurisdictions, county subdivision jurisdictions, city or place jurisdictions, and special district and/or extra-territorial jurisdictions with the motivation of incorporating a variety of types of jurisdiction to determine the applicable controlling jurisdiction for an address. (Johnson paragraphs 94 and 98)
Budlong in view of Johnson does not explicitly disclose where the collection of multipolygons represent municipal jurisdictions that comprise state jurisdictions, county jurisdictions, county subdivision jurisdictions, city or place jurisdictions, and special district and/or extra-territorial jurisdictions  
However Bolognese further teaches where the collection of polygons and multipolygons represent municipal jurisdictions that comprise state jurisdictions, county jurisdictions, county subdivision jurisdictions, city or place jurisdictions, and special district and/or extra-territorial jurisdictions (Bolognese paragraph 32 teaching the geo-enriching system manages shape data associated with geographical regions, such as countries, states, counties, cities, etc. In some embodiments, the geo-enriching system geo-enriches the location data by determining the shapes in the shape data associated with the location data and then generating a spatial data table that includes the location data and references to the shapes associated with the location data. Bolognese paragraph 40 teaching as such, the Parent Area ID attribute is for storing an identifier of a parent shape of the shape based on the one or more hierarchies. The shape data in table 200 is based on a hierarchy that includes the following levels from top to bottom: country, state, county, and city. The Level attribute is for storing a level in the hierarchy with which the shape is associated. The Shape attribute is for storing spatial data (e.g., an ST_polygon, an ST_multipolygon, etc.) that defines the shape associated with the geographical region. Bolognese paragraph 41 teaching in some embodiments, geo-enrichment manager 130 may determine a point in a shape associated with a geographical region for the Reference Point attribute. For instance, geo-enrichment manager 130 can determine whether the spatial data defining the shape associated with the geographical region is a polygon or a multipolygon (e.g., a set of polygons). If the shape is a polygon, geo-enrichment manager 130 determines a centroid of the polygon and then determines whether the centroid is within the polygon. If so, geo-enrichment manager 130 determines the centroid as the point in the shape for the Reference Point attribute. Otherwise, geo-enrichment manager 130 selects a random point in the polygon as the point in the shape for the Reference Point attribute. If the shape is a multipolygon, geo-enrichment manager 130 selects the polygon in the multipolygon having the largest area.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Budlong in view of Johnson and Bolognese to incorporate where the collection of polygons represent municipal jurisdictions that comprise state jurisdictions, county jurisdictions, county subdivision jurisdictions, city or place jurisdictions, and special district and/or extra-territorial jurisdictions with the motivation of incorporating a variety of types if shapes that may be associated with different geographic regions. (Bolognese paragraph 32)
            Referring to claim 4, 

The claim recites the steps of compiling and maintaining building code information and authority to issue building permits for each municipality whose legal boundaries are represented by the polygons and multipolygons within the geospatial database

The examiner notes that the limitations are not positively recited and therefore hold little patentable weight as they are not active steps of the method. Therefore for claim interpretation purposes the examiner is interpreting the cited art needs to disclose the steps of compiling building code information and authority to issue bulding permits for each municipality. The examiner provided additional subject matter directed to the subject matter that is not positively recited to facilitate prosecution.

Budlong further discloses  the steps of compiling and maintaining building code information and authority to issue building permits for each municipality whose legal boundaries are represented by the polygons and multipolygons within the geospatial database (Budlong paragraph 245 Referring to FIG. 25 shows a simplistic view of the invention allowing for self-service, computer implemented search, 1, through an application that consists of several parts. The structured database, 4, combines spatial data, zoning controls in the form of structured data, environmental data, transportation, neighborhood, property data, historic and economic. In the element for logic, 5, the rules relevant to the subject of zoning and land-use development controls comprise compatibility, calculations, property characteristics and spatial data are handled. Answers, 3, return results in several formats comprising reports, score, application programming interface, maps, data and inquiry. Budlong Figure 29 in conjunction with Budlong paragraph 253 disclosing the spatial data for zoning,109, creates polygons for geo-spatial locations but this level can't specify the levels of regulation at a defined parcel. This is why spatial data for lots and parcels, 110, is incorporated. The spatial data for boundaries, 111, allows for blocks of search by a geo-spatial defined area or areas such as zip code, city boundary and/or neighborhood boundaries. See also Budlong Figure 30 A. Budlong paragraph 454 disclosing combining the zoning ordinance data with other related data including carbon trade requirements, a building code issue, whether generated through automation or input by user can deliver a more robust and complete picture of a property's liability as it relates to some government controls. Budlong paragraph 457 discloses that multiple agency and/or department data sets are fused with segmenting the zoning ordinance data into a database to allow for a user to understand the layers of regulation applicable to the parcel or parcels. When displayed on an electronic map, color coded options can be added to make distinctions about the districts readily visible. The user is able to identify a property and/or location with a zoning district or districts and additional property information. Budlong paragraph 458 discloses when using the interface associated with the database, the user is able to retrieve information about a zoning district as associated with parcels within the district. This replaces the need to associate the layers of regulations in addition to the zoning ordinance for simple search and retrieval needs. It provides for a self-service tool useful to government departments, private planners, real estate professionals, economic developers Budlong paragraph 472 discloses Example H, a prospective homebuyer wants to understand the location of the home and thinks it is wise to check for zoning and/or land-use development controls to see if the area is uniformly regulated by zoning and/or land use development controls. The applications saves the user from having to go to multiple agency websites to look up the same location to see which regulations apply to the property and its location within, or not, the city boundary.)

Budlong in view of Johnson does not disclose multipolygons within the geospatial database.

However Bolognese further teaches multipolygons within the geospatial database. (Bolognese paragraph 3 teaching the program may further generate a spatial data table comprising the set of location data and the shapes associated with the set of location data. The set of location data may include a first location attribute and a second location attribute. The associating may include associating, for each location data in the set of location data, a shape in the plurality of shapes with the first attribute of the location data. Bolognese paragraph 32 teaching the geo-enriching system manages shape data associated with geographical regions, such as countries, states, counties, cities, etc. In some embodiments, the geo-enriching system geo-enriches the location data by determining the shapes in the shape data associated with the location data and then generating a spatial data table that includes the location data and references to the shapes associated with the location data. Bolognese paragraph 36 teaching geo-enriched data storage 145 is configured to store data that has been geo-enriched by geo-enriching system 125. Shapes storage 150 is configured to store definitions of shapes. Storages 145 and 150 may each be a relational database or a non-relational database managed by a database management system (DBMS) application (not shown) that operates on geo-enriching system 125. Bolognese paragraph 41 teaching in some embodiments, geo-enrichment manager 130 may determine a point in a shape associated with a geographical region for the Reference Point attribute. For instance, geo-enrichment manager 130 can determine whether the spatial data defining the shape associated with the geographical region is a polygon or a multipolygon (e.g., a set of polygons). If the shape is a multipolygon, geo-enrichment manager 130 selects the polygon in the multipolygon having the largest area. Next, geo-enrichment manager 130 determines a centroid of the selected polygon and then determines whether the centroid is within the selected polygon.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Budlong in view of Johnson and Bolognese to incorporate multipolygons within the geospatial database with the motivation of  associating the location data with the shape associated with the set of location data (Bolognese paragraph 3) and to incorporate a variety of shapes incorporated in spatial data.  Bolognese paragraph 32)

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Budlong (US 20150332419) in view of, Bolognese et al. (US 20180191843), Johnson et al. (US 20020052792) and McDougall et al. (US 20140280064).

             Referring to claim 5, 

The claim recites where a collection of polygons and/or multipolygons that contain the coordinate pair are ascertained utilizing a geospatial database where; a. each polygon or multipolygon is representative of state, county, township, city, etc. jurisdictions, where; b. each polygon or multipolygon contains metadata that includes a unique geographic identifier

Therefore for claim interpretation purposes the examiner is interpreting the cited art needs to disclose a collection of polygons and/or multipolygons that contain the coordinate pair and steps a and b. The examiner provided additional subject matter directed to the subject matter that is not positively recited to facilitate prosecution. 

Budlong further discloses where a collection of polygons and/or multipolygons that contain the coordinate pair are ascertained utilizing a geospatial database where; (Budlong paragraph 236 disclosing Such additional details include content from a screenshot using GIS technology. The available “details” provide extensive content culled from a database such as GIS. database. Such details include allowed uses and other data elements. The GIS provides layers used to create unique interactive maps with zoning ordinance data and related data embedded. GIS maps manipulated with database data show percentages by use (residential, commercial, mixed, industrial public) by block, specified neighborhood or radius from a specified location.  The structured database, 4, combines spatial data, zoning controls in the form of structured data, environmental data, transportation, neighborhood, property data, historic and economic. In the element for logic, 5, the rules relevant to the subject of zoning and land-use development controls comprise compatibility, calculations, property characteristics and spatial data are handled. 250 The structured database, 4, stores structured spatial data, 40, and non-spatial data, 41. The invention uses spatial data which allows for the association of data on a latitude and longitude basis. While the current format is known as geographical information system (GIS), the invention is able to adapt.  Budlong Figure 29 in conjunction with Budlong paragraph 253 The spatial data for zoning,109, creates polygons for geo-spatial locations but this level can't specify the levels of regulation at a defined parcel. This is why spatial data for lots and parcels, 110, is incorporated. The spatial data for boundaries, 111, allows for blocks of search by a geo-spatial defined area or areas such as zip code, city boundary and/or neighborhood boundaries.

Budlong does not explicitly disclose a. each polygon or multipolygon is representative of state, county, township, city, etc. jurisdictions, where;

However Johnson further teaches  a. each polygon or multipolygon is representative of state, county, township, city, etc. jurisdictions, where; (Johnson paragraph 79 teaches some taxing jurisdictions are consistent with postal boundaries on county, city, township, and borough levels. Johnson paragraph 98 teaching the invention may employ commercially available census information to identify unique taxing jurisdictions. In the United States, each physical postal address resides within a particular state and county. Furthermore, each address falls within a smaller subdivision of a county, such as a city, township, borough or parish. Johnson paragraph 99 teaching At step 90′ the invention implements flags on FIPS and/or MCD codes that fall within two or more taxing jurisdictions maintaining different sales tax rates. At step 92′ a point-in-polygon algorithm is used to determine the correct taxing jurisdiction within which the purchaser's address is situated)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Budlong in view of Bolognese and Johnson to incorporate a. each polygon or multipolygon is representative of state, county, township, city, etc. jurisdictions, where;  with the motivation of incorporating a variety of types of jurisdictions that can be represented by a shape (a polygon). (Johnson paragraphs 98 and 99)

Budlong in view of Bolognese and Johnson does not disclose b. each polygon or multipolygon contains metadata that includes a unique geographic identifier
However McDougall, which is directed to creating geospatial elements based on geographical indicators comprised in a set of operational data, the geographical indicators comprised in a set of operational data, teaches
b. each polygon or multipolygon contains metadata that includes a unique geographic identifier (McDougall paragraph 33 teaching  the computing system intakes, e.g., pulls, spatial data and associated metadata (collectively "spatial data") via the spatial data intake and standardization engine, and pulls property listing data via the listing data intake engine. The spatial data and property listing data are then stored in a "raw format" in the spatial database. Geospatial element creation tool may collect unique associations between this related metadata and named shapes in phase 1. For each of the associations geospatial element creation tool finds in phases 5 and 6, geospatial element creation tool may use the model hierarchy from phase 2 to find additional names for which geospatial element creation tool can associate values with names shapes from phase 1. For example, geospatial element creation tool may potentially identify parent metadata such as counties, states, and sales regions by sample values for these entities. McDougall paragraph 35 teaching geospatial element creation tool 22 of this disclosure may read data tables of geospatial line items with reoccurring place names and other details from Business Intelligence reports or other operational data, which may be organized in columns, and which may reference any of several forms of data such as geographical divisions (e.g., states, counties, zip code areas, census blocks, etc.); latitude and longitude coordinates; polygons defining geospatial areas; or any set of coordinate data that defines one or more points, line segments, or areas over a base map.)
	
            One of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention in Budlong and McDougall as McDougall further develops how data may be associated based on a geospatial query.

            Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Budlong in view of Johnson, Bolognese, and McDougall to incorporate utilizing metadata which represent the geometry’s unique geographic identifier and the legal type of geometry where with the motivation of associating relevant metadata and identified shapes. (McDougall paragraphs 33 and 35)

               Referring to claim 6, 

Budlong further discloses a. the master database utilizes logic to run queries that identifies which of the said municipal jurisdictions have or do not have building codes or authority to issue building permits;  (Budlong paragraph 245 disclosing referring to FIG. 25 shows a simplistic view of the invention allowing for self-service, computer implemented search, 1, through an application that consists of several parts. The structured database, 4, combines spatial data, zoning controls in the form of structured data, environmental data, transportation, neighborhood, property data, historic and economic. Budlong paragraph 254 disclosing FIG. 30A provides greater detail as to the types of data spatial, 40, nonspatial, 41, and the logic, 5, used in the invention. Spatial data,40, forms the association of a property's location with land-use controls which are often set up geographically. The non-spatial data, 41, provides contextual data regarding the land-use controls and the property. The logic, 5, handles hierarchy and compatibility type of logic using rules associated with property characteristics, 121, and GIS spatial data structuring, 122. Hierarchy, 113, has to do with the situation arising from multiple layers of regulations on a parcel and knowing which layer is valid for which zoning control and is further explained on FIG. 30D. The compatibility logic, 116, has to do with the nature of zoning and land-use development in terms of how permissions and limits are expressed and is further explained on FIG. 30B. Budlong paragraph 257 disclosing FIG. 30D provides an example of a property with multiple layers of regulations requiring the use of logic for hierarchy, 113, to enable the return of data applicable to the requested search. The base zoning, 114, has primary control, and reflects the item labeled “MF-4” and identified with a circled number “1”. The overlay zoning, 115, has additional policies to model and is identified by the three labeled items “UNO”, “RDS” and “NP” with a circled number “2” . Budlong paragraph 454 disclosing combining the zoning ordinance data with other related data including carbon trade requirements, a building code issue, whether generated through automation or input by user can deliver a more robust and complete picture of a property's liability as it relates to some government controls.

Budlong in view of Bolognese does not explicitly disclose , correlates the collection of polygons or multipolygons representative of municipal jurisdictions to a master database by way of the unique geographic identifier contained in the metadata of each polygon or multipolygon where;

However McDougall further teaches, correlates the collection of polygons or multipolygons representative of municipal jurisdictions to a master database by way of the unique geographic identifier contained in the metadata of each polygon or multipolygon where; (McDougall paragraph 33 teaching  the computing system intakes, e.g., pulls, spatial data and associated metadata (collectively "spatial data") via the spatial data intake and standardization engine, and pulls property listing data via the listing data intake engine. The spatial data and property listing data are then stored in a "raw format" in the spatial database. Geospatial element creation tool may collect unique associations between this related metadata and named shapes in phase 1. For each of the associations geospatial element creation tool finds in phases 5 and 6, geospatial element creation tool may use the model hierarchy from phase 2 to find additional names for which geospatial element creation tool can associate values with names shapes from phase 1. For example, geospatial element creation tool may potentially identify parent metadata such as counties, states, and sales regions by sample values for these entities. McDougall paragraph 35 teaching geospatial element creation tool 22 of this disclosure may read data tables of geospatial line items with reoccurring place names and other details from Business Intelligence reports or other operational data, which may be organized in columns, and which may reference any of several forms of data such as geographical divisions (e.g., states, counties, zip code areas, census blocks, etc.); latitude and longitude coordinates; polygons defining geospatial areas; or any set of coordinate data that defines one or more points, line segments, or areas over a base map. Geospatial element creation tool 22 may gather data in any combination of such forms, including from mixed sets of data.)

               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Budlong in view of Bolognese to incorporate correlates the collection of polygons or multipolygons representative of municipal jurisdictions to a master database by way of the unique geographic identifier contained in the metadata of each polygon or multipolygon where with the motivation of  associating the location with the applicable metadata such as geographical divisions. (McDougall paragraphs 33 and 35)

Budlong in view of Bolognese and McDougall does not explicitly disclose b. determining, through a logic loop based on legal status and municipal deference, which of the municipal deference, which of the municipal jurisdictions has ultimate control over the adoption and enforcement of building codes and the authority to issue building permits.

However Johnson further teaches b. determining, through a logic loop based on legal status and municipal deference, which of the municipal jurisdictions has ultimate control over the adoption and enforcement of building codes and the authority to issue building permits. (Johnson paragraph 47 teaching virtually all physical postal addresses are associated with a taxing jurisdiction. Optimally, the sales tax rates of all state and local jurisdiction tax rates are coupled with matching latitude and longitude points within a geopositioning database. Johnson paragraph 94 teaching upon arrival of the purchase information at master database, the system according invention uses reader technology, to identify the state in which the physical address is located and to flag the address if it contains a ZIP related postal code that contains two or more taxing jurisdictions maintaining different sales tax rates. The system checks the flagged address, PF, to determine whether its postal code is contained in the master database. If it is, the system adds stored latitude and longitude coordinates to the address PF, which coordinates are symbolically illustrated as placing the address within a taxing jurisdiction circumscribed by a plurality of boundary points A, B, C, D, E, F, G and H. More specifically, the database places the latitude and longitude coordinates of the flagged address PF into a point-in-polygon logic routine whereby, if the address's coordinates fall within coordinates defining a certain taxing jurisdiction, then the purchase is taxed at that jurisdiction's tax rate, and any appropriate state tax rate. The examiner is interpreting that the point-in-polygon logic routine is a logic loop.  Johnson paragraph 98 teaching the census data associated with the taxing jurisdictions is processed in such a way that counties receive a unique FIPS (Federal Information Processing Standard) code that contains a combination of letters and numbers. Similarly, smaller jurisdictions are marked with a MCD (Minor Civil Division) code containing a number combination. One or, preferably, both of these codes are correlated with each physical address and postal code associated with that address and compiled within a database whereby the address may be precisely assigned to the proper taxing jurisdiction.)

    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Budlong in view of Bolognese, McDougall and Johnson to incorporate b. determining, through a logic loop based on legal status and municipal deference, which of the municipal jurisdictions has ultimate control over the adoption and enforcement of building codes and the authority to issue building permits with the motivation of identifying the controlling jurisdiction with respect to a property. (Johnson paragraphs 94 and 98)

            Referring to claim 7, 

The claim recites 

“the municipal jurisdiction having authority to adopt and enforce building codes is determined, the building code and jurisdictional data outputs are displayed.”
 
The examiner notes that the limitations are not positively recited and therefore hold little patentable weight as they are not active steps of the method. Therefore for claim interpretation purposes the examiner is interpreting the cited art needs to disclose the municipal jurisdiction having authority to adopt and enforce building codes and the building code and jurisdictional data outputs. The examiner provided additional subject matter directed to the subject matter that is not positively recited to facilitate prosecution. 

Budlong further discloses the municipal jurisdiction having authority to adopt and enforce building codes is determined, the building code and jurisdictional data outputs are displayed. ((Budlong paragraph 250 further disclosing the invention uses spatial data which allows for the association of data on a latitude and longitude basis. While the current format is known as geographical information system (GIS), the invention is able to adapt. The logic allows for the application to automatically calculate development potential for a property or properties and provide compatibility analysis to identify situations that don't meet requirements for distance-to for protected uses such as churches and schools, adjacency zoning issues such as a commercial district adjacent to residential and/or street type controlling uses to protect or promote identifiable developments and/or uses. Budlong paragraph 254 disclosing FIG. 30A provides greater detail as to the types of data spatial, 40, nonspatial, 41, and the logic, 5, used in the invention. Spatial data,40, forms the association of a property's location with land-use controls which are often set up geographically. The non-spatial data, 41, provides contextual data regarding the land-use controls and the property. The logic, 5, handles hierarchy and compatibility type of logic using rules associated with property characteristics, 121, and GIS spatial data structuring, 122. Hierarchy, 113, has to do with the situation arising from multiple layers of regulations on a parcel and knowing which layer is valid for which zoning control and is further explained on FIG. 30D. The compatibility logic, 116, has to do with the nature of zoning and land-use development in terms of how permissions and limits are expressed and is further explained on FIG. 30B. Budlong paragraph 454 disclosing combining the zoning ordinance data with other related data including carbon trade requirements, a building code issue, whether generated through automation or input by user can deliver a more robust and complete picture of a property's liability as it relates to some government controls. Budlong paragraph 472 discloses Example H, a prospective homebuyer wants to understand the location of the home and thinks it is wise to check for zoning and/or land-use development controls to see if the area is uniformly regulated by zoning and/or land use development controls. The applications saves the user from having to go to multiple agency websites to look up the same location to see which regulations apply to the property and its location within, or not, the city boundary.  Budlong paragraph 712 disclosing creating an output comprising an electronic map, report, API.)

Response to Arguments

	Applicant’s arguments filed August 31, 2021 have been fully considered

With regards to Applicant’s amendments and arguments, on page 35 of the Remarks, with respect to the 112 (b) and 112(d) rejections the examiner finds unpersuasive. Applicant’s amendments resulted in new 112(b) and 112(d) rejections being applied.

With regards to Applicant’s amendments and arguments, on pages 35-39 of the Remarks, with respect to the 101 rejection the examiner finds unpersuasive. Applicant argues that the invention is not an abstract idea as the invention is directed to determining a location of an address and using this information to compare with building codes associated with a jurisdiction. The examiner respectfully disagrees the invention as presently claimed is directed to associating applicable building codes with a plurality of jurisdictions. As stated in the 101 rejection the examiner determined that the invention is directed to Mental Process of associating jurisdictions with the applicable building code(s) for identifying the applicable building codes for one or more jurisdictions having authority based on the analysis of obtained information as this is what is currently claimed by Applicant. 

Applicant next argues that the invention is sufficient under Step 2A Prong 1 as the invention is directed to compiling two databases where the first database is used by the invention to determine in which municipality a given USPS address is located and informs the user which building codes apply to the property address designated by the USPS address. It is unclear what the two databases applicant is referencing. The claim method is directed to compiling a database of jurisidictions and appropriate building codes. There is a geospatial database in which GIS spatial data is imported, where building codes are obtained and correlated to jurisdictions, the data for one or more jurisdictions is retrieved, this data comprises building codes and authority to issue building permits, and creating an output of this information. It is not evident what the second database is as only the geospatial database is defined in the claims. The examiner notes that under the claims broadest reasonable interpretation the claims detail a method for associating jurisdictions with the applicable building code(s) for identifying the applicable building codes for one or more jurisdictions having authority. The examiner identified the portion of the claims that claim an abstract idea as done in the above 101 rejection and addresses whether the identified additional elements in Step 2A- Prong 2. 

Applicant argues that the invention is integrated into a practical application as the problem the claimed invention is seeking to solve a particular problem associated with USPS addresses as detailed on the remarks pages 7 and 8: 

is that the United States Postal Service address is not always accurate regarding which jurisdiction a property is actually located within and which jurisdiction has the authority to adopt building codes, enforce building codes, and to issue building permits pertaining to a given United States Postal Service address. There is not a mental process by which one could determine in which jurisdictions a real property address is located and which jurisdiction has the authority to adopt and enforce building codes and issue building permits as jurisdictional boundaries are invisible and not always in relation to natural or man-made features. In addition, a United States Postal Service address by default includes a city name, regardless of whether the physical location of that specified property is within the municipal boundaries of said city name. Thus, relying on a United States Postal Service address to determine which jurisdiction a property is within is problematic. Furthermore, roughly 40% of residential properties in the United States reside within unincorporated counties and not within the boundaries of an incorporated city or town yet still have a city name assigned to their United States Postal Service address highlighting further the commonality of erroneous city names on United States Postal Service addresses. The process described within this invention cannot be performed by the human mind as using the postal address as the location of the real property would many times result in applying the incorrect building codes to restoration project and lead to a person requiring a building permit to apply for and attempt to obtain a building permit from the incorrect jurisdiction. The only manner in which a person would know where to apply for a building permit-would be by process of elimination ofPage 38 of 70 contacting or visiting the incorrect municipal offices and possibly obtaining a building permit from the incorrect jurisdiction leading to incorrect application of building codes to a property address. 

	The examiner respectfully disagrees. The examiner first cites that limitations found to be indicative that an additional element or combination of elements that may integrate the judicial exception into a practical application include: An improvement in the functioning of a computer, or an improvement to other technology or technical field;  Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;  Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. (See MPEP 2106.04(d))


As the examiner notes in the Step 2A-Prong 2 Analysis the examiner details that the claimed additional computing components of a database, geospatial database, and API merely inform a reader to apply the abstract idea in a generic computing environment capable of performing an existing process of receiving information and processing information and therefore are determined to be mere instruction to implement the abstract idea within a generic computing environment. Therefore for the foregoing reasons the examiner has maintained the 101 rejection. 
 
With regards to Applicant’s amendments and arguments, on pages 39-55 of the Remarks, with respect to the 103 rejection the examiner finds unpersuasive. 

Regarding claim 1, Applicant first argues that the Budlong reference fails to teach gathering building code information on a real property address. The examiner respectfully disagrees, the examiner notes that this is not what is claimed by Applicant, however the Examiner notes the subject matter taught in Budlong paragraphs 457-458 and 472 which detail how agency and/or department data is fused with zoning ordinance data such to allow users to understand the layers of regulation applicable to a parcel or parcels and provides an example of how a user may see what regulations apply to a particular property based on the location. 

Applicant next argues that the claim only uses the spatial data to sort which municipal jurisdictions a real property lies within so it can then use a logic loop to determine the municipal jurisdiction with the authority to adopt building codes, enforce building codes, and issue building building permits in contrast to Budlong. The examiner respectfully disagrees, the examiner notes that there is no identification of where a real property address lies or determination of the municipal jurisidiction through the use of a logic loop in the claim. 

Applicant next argues that the claimed invention informs the user what municipality issues the building code and what building code applies at the given real property address which is not taught by Budlong. The examiner respectfully disagrees, the examiner notes that the claim retrieves data comprising building codes and said authorities to issue building permits for one or more jurisdictions and that a report and API are outputted. Additionally Budlong discusses how the invention may combine zoning ordinance data with other related data such as a building code and that a user may identify a property and retrieve information regarding a zoning district associated with the parcel and applicable regulations with the parcel. (See Budlong paragraphs 454 and 457-458) 

Applicant further argues that Budlong does not teach the retrieval of building code information. The examiner respectfully disagrees in view of Budlong paragraphs 13 and 454 which discuss how the invention may look up information using criteria such as building codes and additionally that information regarding a property such as building codes may be combined with the zoning ordinance information to inform user’s of applicable government controls.

Applicant then proceeds to argue regarding the Johnson reference, however this reference is no longer cited in the rejection of claim 1. Therefore these arguments with respect to Johnson are moot. 

Applicant then proceeds to argue regarding the Bolognese reference. In particular that it is unclear what Bolognese paragraph 3 teaches as many files containing data are described as shape files. The examiner cites to paragraph 32 that discusses how the invention manages shape data associated with geographical regions such as states, counties, cities, etc.  Applicant additionally notes that the Bolognese reference fails to disclose the particular manner of determining the location of the real property. The examiner notes that the particular manner of determining the location of the real property is not claimed in claim and that Bolognese was not cited to teach this aspect of the invention. 

Applicant concludes their arguments for claim 1 by stating that the invention is not claiming the third-party geocoding API, as this API is used for the conversion of an address to geographic coordinates. The examiner agrees this is not claimed, however the examiner notes how Applicant has claimed an output created that comprises a report and an API (see step e of claim 1).

Regarding claim 2, Applicant argues that Johnson is distinct from the invention as Johnson involves the use of GPS receivers associated with a computing device to identify a location. The examiner has provided the relevant portion of Budlong to teach a user input property address.

Applicant additionally argues that Bolognese is distinct from the invention as the claimed invention does not utilize centroids in its determination of which polygon or multipolygon in which a USPS address is located within. The examiner is not citing Bolognese for this portion of the claims the examiner cited Bolognese to teach the limitation of step b in claim 2. 

Applicant next argues claim 4, Applicant arguments are with respect to Johnson and McDougall. The examiner has cited Budlong to disclose the amended claim. Therefore Applicant’s arguments are rendered moot.

Referring to claim 5, Applicants arguments are directed to the previously cited of McDougall. The examiner notes Applicant remark that claim 5 has been withdrawn as written and appears as part of the amended claim 2; however there is no discussion in claim 2 regarding how the metadata represents the boundary definition of a polygon or multipolygon and how the PIP algorithm uses the metadata to determine which geometries  contain the geographical coordinates. Applicant’s argument is directed to that the cited teaching would not be obvious to one of ordinary skill in the art as the invention determines where the real property address is located in relation to which municipality has the authority to issue a building permit at the real property address which takes into account building permit jurisdiction, not merely assigning an address to the proper municipal jurisdiction as building permits may be in the jurisdiction of special or extra-territorial jurisdictions that are not physical jurisdictions. The examiner notes this is not what is claimed by Applicant claim 5 claims “where a collection of polygons and/or multipolygons that contain the coordinate pair are ascertained utilizing a geospatial database where; a. each polygon or multipolygon is representative of state, county, township, city, etc. jurisdictions, where; b. each polygon or multipolygon contains metadata that includes a unique geographic identifier”

Referring to claim 6 which incorporates aspects of the previously filed claim 7, Applicant argues that invention is distinct from the previously cited references of Budlong and Johnson as the invention performs as follows:

[O]nce a property address is provided, it is geolocated and any and all municipalities that contain the given property address are ascertained utilizing a geospatial database. If only one municipality contains the given property address then that municipality is queried within the non-geospatial database via its unique geoid (FIPS, MCD, CCD or UTM code). In the more common event where more than one municipality contains the given property address, the municipalities that are returned require the use of logic for hierarchy where special districts and extra-territorial jurisdictions have authoritative precedence over cities and towns and cities and towns have authoritative precedence over county subdivisions and county subdivisions have authoritative precedence over counties. Each of the municipalities that are found to contain the given property address are queried to see if that particular municipality has adopted building codes and issues building permits or not. If not, then that municipality is queried to see if it defers to another municipality or has elected to not enforce or adopt building codes. If that particular municipality defers their building code adoption and building permit issuance to anotherPage 49 of 70 municipality, then that municipality is queried in order to pull the appropriate building codes.

The examiner notes that there is no discussion regarding the non-geospatial database in the claims and is interpreting that this is in reference to the master database. The examiner additionally notes that the detailed manner in which Applicant asserts the invention performed is not claimed as such in addition portions referenced by Applicant were not included in the originally filed disclosure such as a logic loop based on legal status and municipal deference as discussed in the 112 a rejection above. The examiner has cited Johnson with respect to the logic loop as it takes into consideration the legal status so to determine what is the controlling authority and Budlong as Budlong discloses executing queries with respect to an address to identify applicable zoning codes and associated information.  

Regarding claim 7, which has incorporated aspects of previously filed claim 8, Applicant’s argument is that Budlong fails to disclose “in which geometry corresponding to the jurisdiction which has authority to enforce building codes is determined, the applicable building codes retrieved, and the the building code and jurisdictional data are displayed to the user. The examiner respectfully disagrees, the amended claim 7 recites the municipal jurisdiction having authority to adopt and enforce building codes is determined, the building code and jurisdictional data outputs are displayed, where the cited portions of Budlong disclose how the invention determines applicable regulation/controls and the zoning information that can be combined with building code to inform users of a property’s potential liability to government controls.

Therefore for the foregoing reasons the examiner has maintained the art rejections.  

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tierney et al. (US 20190220759) – directed to a building site selection software tool. In one embodiment, the tool is a decision-making and property parcel-identification software tool that automates the building site selection process for a given project through a web-based interface. Embodiments of the invention solve the problem of finding the optimum site to develop a building project, based on multiple internal and external sources of data related to building development.

Sims et al. (US 20170308549) – directed to geographical information systems and methods for searching land parcels, e.g., to identify appropriate land parcels for property development.

Shapiro et al. (US 20190242720) – directed to constructing spatial activity zones. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689